DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 13, 14, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti (US Pub. No. 2009/0077263 A1) in view of Agrawal et al. (US Pub. No. 2014/0279901 A1).
As to claim 1, Koganti teaches a method implemented by one or more data processing apparatus ([0022] teaches a method of synchronization using a dataset and a network device), the method comprising: 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0047] teaches "The synchronization module 26 is operable to generate a synchronization request message 30, which is transmitted to network device 14 and which operates to ask for dataset synchronization with network device 14."  As shown in FIG. 1, the synch module 26 is a part of the wireless device 12.  Thus, the wireless device ("client device") provides a synchronization request message 30 ("request for updates").  
[0046] teaches "Wireless device 12 includes a computer platform 20 having a processor 22 and a memory 24. The memory 24 of wireless device 12 includes a synchronization module 26 operable to synchronize datasets 18 and 48."  With reference to FIG. 1, Dataset 18 is stored on the wireless device ("the client device") and therefore is a client version of a database stored on the , the client version of the database corresponding to a version of the database that is locally stored on the client device and locally mutable by the client device independent of other versions of the database ([0045] teaches "In some aspects, for example, in a wireless community-type environment, network device 14 may initially distribute network device dataset 48 to one or more wireless devices 12, which store the received dataset as a wireless device dataset 18. Over time, either or both of network server 14 and one or more wireless devices 12 may update their respective dataset 48 and 18.  As such, system 10 provides apparatus and methods that allow one or more wireless devices 12 and network device 14 to synchronize their respective datasets 18 and 48 through wireless communication."
This teaches that the wireless device ("client device") stores an instance of the dataset 18 (client version of the database).  Since this respective dataset can be updated by the wireless device and then require synchronization, the dataset is a version of the database that is locally mutable by the client device independent of other versions of the database.), the request including i) a client database version number for the client version of the database ([0052] teaches "when the network device 14 receives a synchronization request message 30, which indicates the current wireless device dataset version number 19."  The current wireless device dataset version number is recognized as a client database version number for the client version of the database.) and ii) a first cursor specifying a logical position that indicates a particular database entity included in the client version of the database as a starting point for an update ([0048] teaches " the wireless device change list 28 includes the entirety of any data item that is being added or deleted, or to which corresponding data fields have been added, deleted, or changed."  The wireless device change list includes a changed data item, which is the entirety of the data item, so the name of the data item is the first cursor specifying a logical position and indicating a particular database entity in the client database to be changed.  Examiner is interpreting any of the data items in the change list to be a starting point for an update.)
accessing a remote version of the database that is remote from the client device ([0050] teaches "The synchronization module 46 is operable to receive synchronization request message 30 and implement any wireless device change list 28 in the request message 30. The synchronization module 46 is also operable to compile network change list 34 that indicates the 
As shown in FIG. 1, the synch module 46 is a part of the network device 14 and is therefore remote from the wireless device (client device).  The network dataset 48 (remote version of the database) is accessed because it is compared to provide the network device change list 34.), the remote version of the database including a plurality of database entities ([0051] teaches "Each dataset 48 will include one or a plurality of data items 52."), each database entity having a remote entity version that is assigned to the database entity in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0052] teaches "Each data item 50 in the network dataset 48 will have a corresponding version number 56 that indicates the current data item version. In one aspect, data item version numbers 56 are unique across all data items, and; 
[0057] teaches "The dataset version number 50, which reflects the highest version number 56 assigned to a data item 52, may be updated upon implementing a wireless device change list 28 (shown in FIG. 1), which revises the version number 56 of data items that have been changed. For example, if a wireless device change list 28 includes changes to three data items and the current network device dataset version number 50 is "16", implementation of the changes would result in the three data items 52 being assigned data item version numbers 56 of "17", "18" and "19" respectively and the network dataset version number would be updated to "19" (i.e., the highest version number 56 assigned to a data item 52 within the network device dataset 48)."
This teaches that each data item 52 of the current network device dataset has a version number that increases monotonically, such as "17, 18 and 19."  The data item version numbers are unique across all data items, so they are interpreted as increasing each time any entity is updated.)
for each respective database entity of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity indicated by the first cursor ([0050] teaches "The synchronization module 46 is operable to receive synchronization request message 30 and implement any wireless 
Koganti does not expressly teach determining, based on a comparison of a remote entity version number of the respective database entity and the client database version number, whether the respective database entity has been updated;
when the respective database entity has been updated, providing an entity update to the client device that includes the remote entity version number of the respective database entity; and
providing a remote database version number to the client device with at least one provided entity update, the remote database version number equal to a highest remote entity version number from among all the database entities in the remote version of the database and being higher than the remote entity version number included with each provided entity update.
However, Agrawal teaches determining, based on a comparison of a remote entity version number of the respective database entity and the client database version number, whether the respective database entity has been updated ([0048] teaches "During sync, the table versions of the client and the server are compared, and only rows having a higher version than the client's table version need to be sent to the client."  This teaches that the rows version ("remote entity version number of the respective database entity") is compared with the client's table version ("client database version number"), because only higher versioned rows than the client table are sent back to the client.)
when the respective database entity has been updated, providing an entity update to the client device that includes the remote entity version number of the respective database entity ([0048] teaches "During sync, the table versions of the client and the server are compared, and only rows having a higher version than the client's table version need to be sent to the client."  This teaches that the rows version ("remote entity version number of the respective database entity") 
providing a remote database version number to the client device with at least one provided entity update, the remote database version number equal to a highest remote entity version number from among all the database entities in the remote version of the database and being higher than the remote entity version number included with each provided entity update ([0048] teaches " Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  This teaches that the table version ("remote database version number") is equal to highest among all the rows ("equal to a highest remote entity version number from among all the database entities in the remote version of the database").  Further, as shown in FIG. 3b, when server is synced with client, client database will be the highest version 25 and higher than a remote entity 24 that is provided as an entity update.)
Koganti and Agrawal are combinable because they are directed to updating modified data (Koganti [0045], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Koganti to be update entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to ensure that no two rows have the same version numbers (Agrawal [0048]).

  As to claim 2, Koganti teaches wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0076] teaches "If the wireless device dataset 18 (shown in FIGS. 1 and 4) has undergone data item 36 (shown in FIGS. 1 and 4) changes since the previous synchronization session, synchronization request message 30 will include a wireless device change list 28 that includes the data items that have been changed."  [0077] teaches " if the current dataset version number 50 is "20" and the wireless device change list 

As to claim 3, Koganti teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0076] teaches "If the wireless device dataset 18 (shown in FIGS. 1 and 4) has undergone data item 36 (shown in FIGS. 1 and 4) changes since the previous synchronization session, synchronization request message 30 will include a wireless device change list 28 that includes the data items that have been changed."  [0077] teaches " if the current dataset version number 50 is "20" and the wireless device change list 28 includes changes to four data items, the data items 52 will be assigned updated version numbers 56 of "21," "22", "23" and "24." The dataset updater 136 additionally includes dataset version updater 140 operable for updating the version number 50 of the network device dataset 48 based on a change to any data item 52 in the dataset 48."  This teaches a subset of entries are determined based on entries that have changed; the changes are interpreted as a system constraint.)

As to claim 7, Koganti teaches a system comprising one or more data processing apparatus, and a data store storing instructions ([0012] teaches a wireless device and a network device), that, when executed by the one or more data processing apparatus, cause the one or more data processing apparatus to perform operations comprising: 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0047] teaches "The synchronization module 26 is operable to generate a synchronization request message 30, which is transmitted to network device 14 and which operates to ask for dataset synchronization with network device 14."  As shown in FIG. 1, the synch module 26 is a part of the wireless device 12.  Thus, the wireless device ("client device") provides a synchronization request message 30 ("request for updates").  
, the client version of the database corresponding to a version of the database that is locally stored on the client device and locally mutable by the client device independent of other versions of the database ([0045] teaches "In some aspects, for example, in a wireless community-type environment, network device 14 may initially distribute network device dataset 48 to one or more wireless devices 12, which store the received dataset as a wireless device dataset 18. Over time, either or both of network server 14 and one or more wireless devices 12 may update their respective dataset 48 and 18.  As such, system 10 provides apparatus and methods that allow one or more wireless devices 12 and network device 14 to synchronize their respective datasets 18 and 48 through wireless communication."
This teaches that the wireless device ("client device") stores an instance of the dataset 18 (client version of the database).  Since this respective dataset can be updated by the wireless device and then require synchronization, the dataset is a version of the database that is locally mutable by the client device independent of other versions of the database.), the request including i) a client database version number for the client version of the database ([0052] teaches "when the network device 14 receives a synchronization request message 30, which indicates the current wireless device dataset version number 19."  The current wireless device dataset version number is recognized as a client database version number for the client version of the database.) and ii) a first cursor specifying a logical position that indicates a particular database entity included in the client version of the database as a starting point for an update ([0048] teaches " the wireless device change list 28 includes the entirety of any data item that is being added or deleted, or to which corresponding data fields have been added, deleted, or changed."  The wireless device change list includes a changed data item, which is the entirety of the data item, so the name of the data item is the first cursor specifying a logical position and indicating a particular database entity in the client database to be changed.  Examiner is interpreting any of the data items in the change list to be a starting point for an update.)
accessing a remote version of the database that is remote from the client device ([0050] teaches "The synchronization module 46 is operable to receive synchronization request message 30 and implement any wireless device change list 28 in the request message 30. The synchronization module 46 is also operable to compile network change list 34 that indicates the changes made to the network dataset 48 since the prior synchronization process undertaken by the respective wireless device 12. In other words, network device change list 34 comprises the "delta" or net changes in network dataset 48 based on the difference between the received wireless device dataset version 19 and network dataset version 50."
As shown in FIG. 1, the synch module 46 is a part of the network device 14 and is therefore remote from the wireless device (client device).  The network dataset 48 (remote version of the database) is accessed because it is compared to provide the network device change list 34.), the remote version of the database including a plurality of database entities ([0051] teaches "Each dataset 48 will include one or a plurality of data items 52."), each database entity having a remote entity version that is assigned to the database entity in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0052] teaches "Each data item 50 in the network dataset 48 will have a corresponding version number 56 that indicates the current data item version. In one aspect, data item version numbers 56 are unique across all data items, and; 
[0057] teaches "The dataset version number 50, which reflects the highest version number 56 assigned to a data item 52, may be updated upon implementing a wireless device change list 28 (shown in FIG. 1), which revises the version number 56 of data items that have been changed. For example, if a wireless device change list 28 includes changes to three data items and the current network device dataset version number 50 is "16", implementation of the changes would result in the three data items 52 being assigned data item version numbers 56 of "17", "18" and "19" respectively and the network dataset version number would be updated to "19" (i.e., the highest version number 56 assigned to a data item 52 within the network device dataset 48)."
This teaches that each data item 52 of the current network device dataset has a version number that increases monotonically, such as "17, 18 and 19."  The data item version numbers are unique across all data items, so they are interpreted as increasing each time any entity is updated.)
for each respective database entity of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity indicated by the first cursor ([0050] teaches "The synchronization module 46 is operable to receive synchronization request message 30 and implement any wireless device change list 28 in the request message 30."  Here, the change list is implemented by the synchronization module 46, so each database entity of the subset of updates defines by the list is implemented.   Any one of the names in the change list is used as a beginning point for a change, because there must be a beginning to the implementation of the changes in the list to the network dataset.) 
Koganti does not expressly teach determining, based on a comparison of a remote entity version number of the respective database entity and the client database version number, whether the respective database entity has been updated;
when the respective database entity has been updated, providing an entity update to the client device that includes the remote entity version number of the respective database entity; and
providing a remote database version number to the client device with at least one provided entity update, the remote database version number equal to a highest remote entity version number from among all the database entities in the remote version of the database and being higher than the remote entity version number included with each provided entity update.
However, Agrawal teaches determining, based on a comparison of a remote entity version number of the respective database entity and the client database version number, whether the respective database entity has been updated ([0048] teaches "During sync, the table versions of the client and the server are compared, and only rows having a higher version than the client's table version need to be sent to the client."  This teaches that the rows version ("remote entity version number of the respective database entity") is compared with the client's table version ("client database version number"), because only higher versioned rows than the client table are sent back to the client.)
when the respective database entity has been updated, providing an entity update to the client device that includes the remote entity version number of the respective database entity ([0048] teaches "During sync, the table versions of the client and the server are compared, and only rows having a higher version than the client's table version need to be sent to the client."  This teaches that the rows version ("remote entity version number of the respective database entity") is sent as an update to the client.  This is interpreted as including the remote entity version number of the respective database entity, because the client and the server are synced and therefore have the same data.  See FIG. 3a, where the client and the server have the same data before an edit on the server.)
providing a remote database version number to the client device with at least one provided entity update, the remote database version number equal to a highest remote entity version number from among all the database entities in the remote version of the database and being higher than the remote entity version number included with each provided entity update ([0048] teaches " Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  This teaches that the table version ("remote database version number") is equal to highest among all the rows ("equal to a highest remote entity version number from among all the database entities in the remote version of the database").  Further, as shown in FIG. 3b, when server is synced with client, client database will be the highest version 25 and higher than a remote entity 24 that is provided as an entity update.)
Koganti and Agrawal are combinable because they are directed to updating modified data (Koganti [0045], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Koganti to be update entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to ensure that no two rows have the same version numbers (Agrawal [0048]).

wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0076] teaches "If the wireless device dataset 18 (shown in FIGS. 1 and 4) has undergone data item 36 (shown in FIGS. 1 and 4) changes since the previous synchronization session, synchronization request message 30 will include a wireless device change list 28 that includes the data items that have been changed."  [0077] teaches " if the current dataset version number 50 is "20" and the wireless device change list 28 includes changes to four data items, the data items 52 will be assigned updated version numbers 56 of "21," "22", "23" and "24." The dataset updater 136 additionally includes dataset version updater 140 operable for updating the version number 50 of the network device dataset 48 based on a change to any data item 52 in the dataset 48."  This teaches a subset of entries are modified that have changed, as indicated by the change list.)

As to claim 9, Koganti teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0076] teaches "If the wireless device dataset 18 (shown in FIGS. 1 and 4) has undergone data item 36 (shown in FIGS. 1 and 4) changes since the previous synchronization session, synchronization request message 30 will include a wireless device change list 28 that includes the data items that have been changed."  [0077] teaches " if the current dataset version number 50 is "20" and the wireless device change list 28 includes changes to four data items, the data items 52 will be assigned updated version numbers 56 of "21," "22", "23" and "24." The dataset updater 136 additionally includes dataset version updater 140 operable for updating the version number 50 of the network device dataset 48 based on a change to any data item 52 in the dataset 48."  This teaches a subset of entries are determined based on entries that have changed; the changes are interpreted as a system constraint.)

As to claim 13, Koganti teaches a non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform operations comprising ([0017] teaches Synchronization operation storage in non-volatile memory): 
receiving, from a client device, a request for updates to a client version of a database stored on the client device ([0047] teaches "The synchronization module 26 is operable to generate a synchronization request message 30, which is transmitted to network device 14 and which operates to ask for dataset synchronization with network device 14."  As shown in FIG. 1, the synch module 26 is a part of the wireless device 12.  Thus, the wireless device ("client device") provides a synchronization request message 30 ("request for updates").  
[0046] teaches "Wireless device 12 includes a computer platform 20 having a processor 22 and a memory 24. The memory 24 of wireless device 12 includes a synchronization module 26 operable to synchronize datasets 18 and 48."  With reference to FIG. 1, Dataset 18 is stored on the wireless device ("the client device") and therefore is a client version of a database stored on the client device.), the client version of the database corresponding to a version of the database that is locally stored on the client device and locally mutable by the client device independent of other versions of the database ([0045] teaches "In some aspects, for example, in a wireless community-type environment, network device 14 may initially distribute network device dataset 48 to one or more wireless devices 12, which store the received dataset as a wireless device dataset 18. Over time, either or both of network server 14 and one or more wireless devices 12 may update their respective dataset 48 and 18.  As such, system 10 provides apparatus and methods that allow one or more wireless devices 12 and network device 14 to synchronize their respective datasets 18 and 48 through wireless communication."
This teaches that the wireless device ("client device") stores an instance of the dataset 18 (client version of the database).  Since this respective dataset can be updated by the wireless device and then require synchronization, the dataset is a version of the database that is locally mutable by the client device independent of other versions of the database.), the request including i) a client database version number for the client version of the database ([0052] teaches "when the network device 14 receives a synchronization request message 30, which indicates the current wireless device dataset version number 19."  The current wireless device dataset version number is recognized as a client database version number for the client version of the database.) and ii) a first cursor specifying a logical position that indicates a particular database entity included in the client version of the database as a starting point for an update ([0048] teaches " the wireless 
accessing a remote version of the database that is remote from the client device ([0050] teaches "The synchronization module 46 is operable to receive synchronization request message 30 and implement any wireless device change list 28 in the request message 30. The synchronization module 46 is also operable to compile network change list 34 that indicates the changes made to the network dataset 48 since the prior synchronization process undertaken by the respective wireless device 12. In other words, network device change list 34 comprises the "delta" or net changes in network dataset 48 based on the difference between the received wireless device dataset version 19 and network dataset version 50."
As shown in FIG. 1, the synch module 46 is a part of the network device 14 and is therefore remote from the wireless device (client device).  The network dataset 48 (remote version of the database) is accessed because it is compared to provide the network device change list 34.), the remote version of the database including a plurality of database entities ([0051] teaches "Each dataset 48 will include one or a plurality of data items 52."), each database entity having a remote entity version that is assigned to the database entity in a monotonically increasing manner between the plurality of database entities for the database each time any database entity is updated in the database ([0052] teaches "Each data item 50 in the network dataset 48 will have a corresponding version number 56 that indicates the current data item version. In one aspect, data item version numbers 56 are unique across all data items, and; 
[0057] teaches "The dataset version number 50, which reflects the highest version number 56 assigned to a data item 52, may be updated upon implementing a wireless device change list 28 (shown in FIG. 1), which revises the version number 56 of data items that have been changed. For example, if a wireless device change list 28 includes changes to three data items and the current network device dataset version number 50 is "16", implementation of the changes would result in the 
This teaches that each data item 52 of the current network device dataset has a version number that increases monotonically, such as "17, 18 and 19."  The data item version numbers are unique across all data items, so they are interpreted as increasing each time any entity is updated.)
for each respective database entity of a plurality of the database entities included in an ordered subset of database entities that begins with a database entity that matches the particular database entity indicated by the first cursor ([0050] teaches "The synchronization module 46 is operable to receive synchronization request message 30 and implement any wireless device change list 28 in the request message 30."  Here, the change list is implemented by the synchronization module 46, so each database entity of the subset of updates defines by the list is implemented.   Any one of the names in the change list is used as a beginning point for a change, because there must be a beginning to the implementation of the changes in the list to the network dataset.).
Koganti does not expressly teach determining, based on a comparison of a remote entity version number of the respective database entity and the client database version number, whether the respective database entity has been updated;
when the respective database entity has been updated, providing an entity update to the client device that includes the remote entity version number of the respective database entity; and
providing a remote database version number to the client device with at least one provided entity update, the remote database version number equal to a highest remote entity version number from among all the database entities in the remote version of the database and being higher than the remote entity version number included with each provided entity update.
However, Agrawal teaches determining, based on a comparison of a remote entity version number of the respective database entity and the client database version number, whether the respective database entity has been updated ([0048] teaches "During sync, the 
when the respective database entity has been updated, providing an entity update to the client device that includes the remote entity version number of the respective database entity ([0048] teaches "During sync, the table versions of the client and the server are compared, and only rows having a higher version than the client's table version need to be sent to the client."  This teaches that the rows version ("remote entity version number of the respective database entity") is sent as an update to the client.  This is interpreted as including the remote entity version number of the respective database entity, because the client and the server are synced and therefore have the same data.  See FIG. 3a, where the client and the server have the same data before an edit on the server.)
providing a remote database version number to the client device with at least one provided entity update, the remote database version number equal to a highest remote entity version number from among all the database entities in the remote version of the database and being higher than the remote entity version number included with each provided entity update ([0048] teaches " Whenever a row is modified, added, or removed on the server, the current version of the table is incremented and assigned to the row. Thus, the table version is the highest version among all of its rows and no two rows have the same version."  This teaches that the table version ("remote database version number") is equal to highest among all the rows ("equal to a highest remote entity version number from among all the database entities in the remote version of the database").  Further, as shown in FIG. 3b, when server is synced with client, client database will be the highest version 25 and higher than a remote entity 24 that is provided as an entity update.)
Koganti and Agrawal are combinable because they are directed to updating modified data (Koganti [0045], Agrawal [0027]).

The motivation would be to allow a user of Koganti to ensure that no two rows have the same version numbers (Agrawal [0048]).

As to claim 14, Koganti teaches wherein the subset of database entities does not include every dataset entity in the remote version of the database ([0076] teaches "If the wireless device dataset 18 (shown in FIGS. 1 and 4) has undergone data item 36 (shown in FIGS. 1 and 4) changes since the previous synchronization session, synchronization request message 30 will include a wireless device change list 28 that includes the data items that have been changed."  [0077] teaches " if the current dataset version number 50 is "20" and the wireless device change list 28 includes changes to four data items, the data items 52 will be assigned updated version numbers 56 of "21," "22", "23" and "24." The dataset updater 136 additionally includes dataset version updater 140 operable for updating the version number 50 of the network device dataset 48 based on a change to any data item 52 in the dataset 48."  This teaches a subset of entries are modified that have changed, as indicated by the change list.)

As to claim 15, Koganti teaches wherein the subset of database entities is dynamically determined based on one or more system constraints being met ([0076] teaches "If the wireless device dataset 18 (shown in FIGS. 1 and 4) has undergone data item 36 (shown in FIGS. 1 and 4) changes since the previous synchronization session, synchronization request message 30 will include a wireless device change list 28 that includes the data items that have been changed."  [0077] teaches " if the current dataset version number 50 is "20" and the wireless device change list 28 includes changes to four data items, the data items 52 will be assigned updated version numbers 56 of "21," "22", "23" and "24." The dataset updater 136 additionally includes dataset version updater 140 operable for updating the version number 50 of the network device dataset 48 based on a change to any data item 52 in the dataset 48."  This teaches a subset of entries are determined based on entries that have changed; the changes are interpreted as a system constraint.)

As to claim 25, Koganti does not expressly disclose wherein a client entity version number of a database entity is different than the client version of the database.
However, Agrawal teaches wherein a client entity version number of a database entity is different than the client version of the database (See FIG. 3b, where client entity Kopa has version number 20 and client version of the database is 22.)
Koganti and Agrawal are combinable because they are directed to updating modified data (Koganti [0045], Agrawal [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Koganti to update entities as taught by Agrawal, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to differentiate version numbers (Agrawal [0048]).

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti in view of Agrawal, and further in view of Saadat (US Pub. No. 2012/0143873 A1).
As to claim 4, Koganti does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Koganti, as modified, and Saadat are combinable because they are directed to updating modified data (Koganti [0011], Saadat [0031]).

The motivation would be to allow a user of Koganti to increase update speed (Saadat [0095]).

As to claim 10, Koganti does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Koganti, as modified, and Saadat are combinable because they are directed to updating modified data (Koganti [0011], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to increase update speed (Saadat [0095]).

As to claim 16, Koganti does not expressly disclose wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates.
However, Saadat teaches wherein the one or more system constraints include: a maximum processing time allowed for the request for updates; or a maximum update size allowed for the request for updates ([0095] teaches "In some embodiments, the index service 120 supports faster turnaround for more limited updates. These accelerated updates are called real time updates (also called synchronous updates) and offer a much faster turnaround time (e.g., 1 second), but are limited to updates of relatively small size, e.g., less than a ceiling number of entries,"  This teaches a size constraint of a ceiling for entries.). 
Koganti, as modified, and Saadat are combinable because they are directed to updating modified data (Koganti [0011], Saadat [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include constraints as taught by Saadat, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to increase update speed (Saadat [0095]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti in view of Agrawal, and further of Chao (US Pub. No. 2015/0317349 A1).
As to claim 5, Koganti teaches after providing the remote database version number to the client device ([0088] teaches "Wireless device dataset 240 depicts the dataset after the synchronization confirmation message 32 has been received, the network device change list 34 has been implemented, and wireless device version number 19 has been revised. Specifically, data item 210 entitled, "profile.age" having a value of "22" has been added to dataset 240 and the dataset version number 19 has been updated from "3" to "5.""  With reference to FIG. 7, this passage teaches that the network server dataset version - version 5 - ("remote database version number") is provided to the wireless device.)
receiving, from the client device, a second request for updates to the client version of the database, the second request including i) the same client database version number received with the previous request; and ([0092] teaches "The wireless device change list 28 and the current value of the wireless device dataset version 19, e.g. version "5" in this case, are included in the synchronization request message 30 that is communicated to the network device 14."  This teaches the same client database version number previously received in response to a request, 
Koganti does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Koganti, as modified, and Chao are combinable because they are directed to updating modified data (Koganti [0011], Chao [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to reduce latency (Chao [0022]).

As to claim 11, Koganti teaches Koganti teaches after providing the remote database version number to the client device ([0088] teaches "Wireless device dataset 240 depicts the dataset after the synchronization confirmation message 32 has been received, the network device change list 34 has been implemented, and wireless device version number 19 has been revised. Specifically, data item 210 entitled, "profile.age" having a value of "22" has been added to dataset 240 and the dataset version number 19 has been updated from "3" to "5.""  With reference to FIG. 7, this passage teaches that the network server dataset version - version 5 - ("remote database version number") is provided to the wireless device.)
receiving, from the client device, a second request for updates to the client version of the database, the second request including i) the same client database version number received with the previous request; and ([0092] teaches "The wireless device change list 28 and the current value of the wireless device dataset version 19, e.g. version "5" in this case, are included in the synchronization request message 30 that is communicated to the network device 14."  This teaches the same client database version number previously received in response to a request, version 5.  A request for synchronization is a request for updates to the client version of the database.
Koganti does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Koganti, as modified, and Chao are combinable because they are directed to updating modified data (Koganti [0011], Chao [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to reduce latency (Chao [0022]).

As to claim 17, Koganti teaches Koganti teaches after providing the remote database version number to the client device ([0088] teaches "Wireless device dataset 240 depicts the dataset after the synchronization confirmation message 32 has been received, the network device change list 34 has been implemented, and wireless device version number 19 has been revised. Specifically, data item 210 entitled, "profile.age" having a value of "22" has been added to dataset 240 and the dataset version number 19 has been updated from "3" to "5.""  With reference to FIG. 7, 
receiving, from the client device, a second request for updates to the client version of the database, the second request including i) the same client database version number received with the previous request; and ([0092] teaches "The wireless device change list 28 and the current value of the wireless device dataset version 19, e.g. version "5" in this case, are included in the synchronization request message 30 that is communicated to the network device 14."  This teaches the same client database version number previously received in response to a request, version 5.  A request for synchronization is a request for updates to the client version of the database.
Koganti does not expressly disclose ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities. 
However, Chao teaches ii) a second cursor specifying a second database entity that is included in the client version of the database and that is ordered subsequent to a last database entity included in the ordered subset of database entities ([0030] teaches "a transaction 140 from the client 105 to update row A to A' and row G to G' is routed to data center 1 to which shard 1 containing row "A" is assigned and data center 2 to which shard 2 containing row "G" is assigned."  Here, the G entry of the subset of entities (A, G) is subsequent to entry A, as shown in FIG. 1.)
Koganti, as modified, and Chao are combinable because they are directed to updating modified data (Koganti [0011], Chao [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include the second cursor specifying a second entity as taught by Chao, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to reduce latency (Chao [0022]).


Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti I view of Agrawal, and further in view of Itoh (US Pub. No. 2016/0259837 A1).
As to claim 6, Koganti does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Koganti, as modified, and Itoh are combinable because they are directed to updating modified data (Koganti [0011], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior as taught by Itoh, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Koganti, as modified, and Itoh are combinable because they are directed to updating modified data (Koganti [0011], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior as taught by Itoh, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

As to claim 18, Koganti does not expressly teach updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior.
However, Itoh teaches updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior ([0074] teaches "The record log table 211 is composed of a Timestamp, a TID, an OP, a KEY, a VALUE and a difference Flag, wherein log events accompanying the change of record (where the operation is set to insert /update/delete) out of the log events of the transaction log output by the DBMS 101 are stored therein."   The record log table 211 is stored on the server as shown in FIG. 3 and is recognized as a three-dimensional table for remote version of a database, because the record log has more than 3 columns.  [0065] recites "the transaction log is output by the DMBS 101," so it is representative of the remote version of the database contained in the DBMS.  The timestamps of the log event, which are shown in FIG. 6, shows updates to the DBMS occurring within a predetermined time, namely 12:01 to 12:03.  12:03 is recognized as a current time.) 
Koganti, as modified, and Itoh are combinable because they are directed to updating modified data (Koganti [0011], Itoh [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include updating a three dimensional table for the remote version of the database to a current time, the three dimensional table specifying every update to the remote version of the database that occurred within a predetermined period of time prior as taught by Itoh, with a reasonable expectation of success.
The motivation would be to allow a user of Koganti to allow for minimizing the amount of data transmission required for the synchronization process (Itoh [0010]).

Claims 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koganti in view of Agrawal, and further in view of Gailloux (US 8,340,651).

As to claim 26, Koganti does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated by the retrieval by the server of copy 332.), the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the updated copy, and therefore the updated client version of the database is communicated to the remote version of the database.)
Koganti, as modified and Gailloux are combinable because they are directed to updating modified data (Koganti [0011], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include the entity update corresponds to a 

As to claim 27, Koganti does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated by the retrieval by the server of copy 332.), the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a 
Koganti, as modified and Gailloux are combinable because they are directed to updating modified data (Koganti [0011], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Koganti to reconcile information between devices.  (Gailloux col. 15, lines 65-67).

As to claim 28, Koganti does not expressly teach wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database.
However, Gailloux teaches wherein the entity update corresponds to a mutation from a second client device in communication with the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The update to the contacts information is recognized as an entity update corresponding to a mutation from a second client device.  col. 14, lines 35-40 teaches "backup server 312 retrieves a copy 332 of the set 328 of contacts," and with reference to FIG. 3.  Thus, the mobile device is in communication with the remote version of the database, as indicated , the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database (col. 14, lines 30-50 teaches "with a user of mobile device 310 updating (e.g., adding, deleting, etc.) contact information corresponding to a user of mobile device 312. As indicated at 313, backup server 312 retrieves a copy 332 of the set 328 of contacts, which includes the updated portion 334 of contact information corresponding to mobile device 312. Backup server stores the copy 332 in backup store 316, as indicated by numeral 315."  The mobile device 310 stores a set of contacts 328 includes an updated portion 334, which is a mutation on the second client device (the mobile device 310) occurring on the second client version of the database (set of contacts 328).  The backup server retrieves and stores the updated copy, and therefore the updated client version of the database is communicated to the remote version of the database.)
Koganti, as modified and Gailloux are combinable because they are directed to updating modified data (Koganti [0011], Gailloux col. 6, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Koganti to include the entity update corresponds to a mutation from a second client device in communication with the remote version of the database, the mutation from the second client device occurring at a second client version of the database stored on the second client device and communicated to the remote version of the database as taught by Gailloux, with a reasonable expectation of success.  The motivation would be to allow a user of Koganti to reconcile information between devices.  (Gailloux col. 15, lines 65-67).


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DAVID M NAFZIGER/            Examiner, Art Unit 2169

/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169